Citation Nr: 1601140	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hepatitis C.  

2. Entitlement to service connection for a liver disorder other than hepatitis C and including cirrhosis, to include as secondary to a service-connected disability.  

3. Entitlement to service connection for colon cancer, to include as secondary to a service-connected disability.  

4. Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Lecia King Wade, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to September 1972 with 10 months of prior active duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015, when he (the Veteran) also signed a waiver of initial RO review of newly submitted evidence.  

The Board notes that the Veteran's claim for a liver disorder was previously developed as a claim for service connection for cirrhosis.  However, the United States Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptoms, regardless of how those symptoms are diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, this issue has been broadened and recharacterized as is reflected on the title page.

The claims for service connection for a liver disorder other than hepatitis C and including cirrhosis, colon cancer, and diabetes mellitus-on direct and secondary bases-are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  This appeal is being processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  
FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's hepatitis C is related to his service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for hepatitis C, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  

Hepatitis C

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Considering the claim for service connection for hepatitis C in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the evidence shows that the Veteran has hepatitis C.  See July 2004 private medical record.  He contends that his hepatitis C is due to immunization injections and dry shaving during service.  See November 2011 notice of disagreement and October 2015 hearing transcript.  He testified that in service the needles used for the injections were not sterilized and had other soldiers' blood on them.  He also explained that during service there were instances when he had to shave with razors used by other soldiers that had blood on them and had jaw surgery under less than sanitary conditions.  His statements are competent, credible, and probative regarding his exposure to nonsterile bloody needles and razors during service as throughout the appeal period he consistently has stated that he had this exposure during service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Second, VA recognizes a number of risk factors for hepatitis C.  Such risk factors include transfusion of blood or blood products before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Training Letter 211A (01-02) April 17, 2001; VA Training Letter 211B (98-110) (November 30, 1998).

Third, service treatment records in December 1970 show that the Veteran underwent dental surgery whereby three teeth along with some cysts were removed and a lower acrylic splint with seven sutures was placed.  He also received multiple immunizations during service.  In May 1972 the Veteran had a shaving rash and was placed on physical profile.  It is also noteworthy that on his separation examination in September 1972 there were two tattoos noted to be on both forearms, although his enlistment examination in September 1970 shows that he only had a tattoo on his left arm.  Thus, it appears the Veteran got a tattoo during service thereby raising an additional inservice risk factor for hepatitis C.  

Lastly, in a December 2014 letter, a VA examiner from the hepatology clinic opined that the Veteran's only risk factors for contracting hepatitis C are related to service and include air gun vaccinations with bloody needles, shared razors, and oral surgery requiring that his jaw be wired up.  The examiner opined that it is at least as likely as not that the Veteran contracted hepatitis C as a result of his military service.  The Board finds this opinion to be significantly probative as it was based on principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the Veteran's medical history and in-service risk factors for hepatitis C in proffering this opinion, which is uncontroverted by the other competent evidence of record.  

Considering the totality of the evidence, the Board finds that the evidence is at least in equipoise on the question of a nexus between service and the current hepatitis C.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for hepatitis C is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is granted.  


REMAND

Further development is necessary for claims for service connection for a liver disorder other than hepatitis C, colon cancer, and diabetes mellitus for the following reasons.  First, the evidence shows that the Veteran has cirrhosis of the liver and diabetes mellitus.  See, e.g., November 2007 and April 2008 private medical records.  He also has a history of colon cancer and underwent a sigmoid colectomy in July 2004.  Second, he contends that his doctors told him that his cirrhosis of the liver, colon cancer, and diabetes were attributable to hepatitis C, for which service connection now has been granted.  November 2011 notice of disagreement.  He is competent to report observable symptoms and a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Third, in December 2014 a VA examiner noted that cirrhosis usually does not manifest until 20 to 25 years after contracting hepatitis C, which is the situation in the Veteran's case.  The examiner further stated that in service the Veteran unloaded containers leaking herbicides and that some of them could have contained Agent Orange as they were going to Vietnam, which could have ultimately caused his diabetes.  The examiner also noted that the Veteran has non-alcoholic fatty liver disease, which may be caused by diabetes, and that the Veteran's hepatitis C and subsequent cirrhosis is a result of his military service.  However, based on this opinion, it would be premature to grant service connection for cirrhosis as it is unclear whether the examiner was opining that cirrhosis was directly related to service, or secondary to hepatitis C, for which service connection has been granted herein, or secondary to diabetes mellitus.  Although the evidence does not show nor does the Veteran contend that he served in Vietnam, he is not precluded from establishing service connection due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Thus, a VA examination is warranted to determine the nature and etiology of the Veteran's liver disorder to include cirrhosis, colon cancer, and diabetes mellitus, as there is competent evidence of the disabilities; evidence suggesting that the disabilities may be related to service or a service-connected disability; and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Lastly, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any additional outstanding records of pertinent medical treatment are identified and added to the claims file. 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his liver disorder excluding hepatitis C and including cirrhosis, as well as colon cancer and diabetes mellitus.  After reviewing the claims folder and examining, the Veteran the examiner is asked to address the following:

a.) Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that cirrhosis and any other liver disorder other than hepatitis C, as well as diabetes mellitus and colon cancer were incurred during service.  

In rendering the opinion on the etiology of cirrhosis and any other liver disorder other than hepatitis C, the examiner is asked to address the significance of the Veteran's December 1970 dental surgery and exposure to hepatitis C risk factors during service to include tattoos and blood from nonsterile needles and shaving razors.  

In rendering the opinion on the etiology of the diabetes mellitus, the examiner is asked to address the possibility that the Veteran during service could have handled shipments of Agent Orange to Vietnam.  See December 2014 VA opinion. 

b.) Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that cirrhosis and any other liver disorder other than hepatitis C, as well as diabetes mellitus and colon cancer were caused or aggravated by the service-connected hepatitis C.  

c.) Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that cirrhosis and any other liver disorder other than hepatitis C was caused or aggravated by diabetes mellitus.  

If the Veteran is found to have cirrhosis or any other liver disorder other than hepatitis C, diabetes mellitus, and colon cancer that are aggravated by a service-connected disability, or if cirrhosis or any other liver disorder is aggravated by the diabetes mellitus, the examiner should quantify the approximate degree of aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. After completing the above actions and any other development deemed necessary, readjudicate issue #s 2-4, as are listed on the title page of this decision/remand.  If any benefit sought is not granted, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


